Field, C. J. delivered the opinion of the Court
Cope, J. and Baldwin, J. concurring.
It is stated in the brief of the counsel of the appellant, that the record in this case embodies the material facts and raises the same questions which were presented in Waterman v. Smith, (13 Cal. 373) and that unless the Court is disposed to review the decision in that case, it is conclusive of the present appeal. The decision in that case was the result of mature consideration, and we have seen no reason, since it was rendered, for departing from or qualifying it. On the contrary, we have had frequent occasion to refer to, and approve of it. Upon the opening statement, therefore, of the learned counsel, without examining the record, we must affirm the judgment, and it is not necessary to consider the objection that the appellant did not connect himself, by competent evidence, with the Armijo grant, under which he claims to hold the demanded premises.
Judgment affirmed.